DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 5/23/2022 has been entered:  Claims 1-4, 6, and 10-14 remain pending in the present application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 10-14 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). 

Claim 10 recites the outer surface of the tubular member being positioned to interface with an inner wall of the body organ. This appears to positively recite a human organism in the form of a body organ as it requires the device be interfaced with an internal body organ.
This should be corrected to --being positionable-- or --configured to be positioned-- to avoid positively reciting the body organ.
Claims 11-14 are rejected via their dependency on claim 10.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 6 recites the limitation "the interior side" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 - 2, and 10 - 11 are rejected under 35 U.S.C. 103 as being unpatentable over Arkinstall (US 2003/0220621 A1) in view of von Cox (US 4,340,046 A1)

Regarding claim 1, Arkinstall discloses a connection and transfer device (Figs. 2 and 4; Abstract) comprising:
a tubular member having a proximal portion, a distal portion, and a wall defining an inner surface and an outer surface (elements 12, 12a, and 12b; Paragraph 28; the inner and outer surfaces being inherent to tubular member 12), the distal portion of the tubular member configured and dimensioned to be received within an internal body organ of a patient, the outer surface of the tubular member configured to interface with an inner wall of the internal body organ (Paragraph 28 indicates the distal portion 12a is mounted within bowel 20 and 20a), the inner surface of the tubular member defining a through bore dimensioned to allow passage of body fluids (Paragraphs 14 and 31 indicates how waste passes through the tubular member); and
at least one expendable member disposed on the outer surface of the tubular member, the at least one expendable member being configured and dimensioned to be received within the internal body organ to engage the inner wall of the internal body organ to retain the tubular member within the internal body organ and to prevent the body fluids from passing around the tubular member and into contact with external skin of the patient (Fig. 4, element 26; Paragraph 26).
Arkinstall does not explicitly teach a partial ring structural member configured to extend around the proximal portion of the outer surface of the wall of the tubular member, the partial ring structural member being configured to engage the external skin of the patient to prevent the proximal portion of the tubular member from passing into a body cavity of the patient, wherein the partial ring structural member includes a first end and a second end, the second end spaced apart from the first end.
In the same field of endeavor, Cox teaches a connection transfer device configured to be received in a body lumen (Figs. 2 and 3; Abstract) which includes a partial ring structural member configured to extend around the proximal portion of the outer surface of the wall of the tubular member, the partial ring structural member being configured to engage the external skin of the patient to prevent the proximal portion of the tubular member from passing into a body cavity of the patient (Figs. 4 - 6; element 16, 28, and 30; Col. 5, lines 4 -18; each half structure 28 and 30 each comprise a partial ring structure individually), wherein the partial ring structural member includes a first end and a second end, the second end spaced from the first end (the two partial ring structures 28 and 30 each comprise first and second ends spaced apart from one another; see annotated Figs. 4 and 5 below).


    PNG
    media_image1.png
    485
    890
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Arkinstall to comprise the partial ring locking clips of Cox (e.g. by modifying the collar 38 of Arkinstall in the manner taught by Cox). Doing so would thus comprise at least one partial ring structural member having a first end and second end spaced from one another as claimed and would be advantageous in adjustably and reversibly securing the tubular member of Arkinstall to the body of a patient (Col. 5, lines 4 - 11 and 19 - 25).

	Regarding claim 2, the combination of Arkinstall and Cox substantially discloses the invention as claimed. Arkinstall further teaches having a threaded cap, wherein the proximal and distal portions of the tubular member defining proximal and distal open ends, the proximal portion including a threaded surface extending along the outer surface of the wall, the threaded surface configured to engage the threaded cap to secure the threaded cap on the tubular member to close the proximal open end (Fig. 4, elements 36, 38, and 44; Paragraphs 30 - 31). 

Regarding claim 10, Arkinstall discloses a connection and transfer device (Figs. 2 and 4; Abstract) comprising:
a tubular member having a proximal portion, a distal portion, and a wall defining an inner surface and an outer surface (elements 12, 12a, and 12b; Paragraph 28; the inner and outer surfaces being inherent to tubular member 12), the distal portion of the tubular member configured and dimensioned to be received within an internal body organ of a patient, the outer surface of the tubular member being positionable to interface with an inner wall of the internal body organ (Paragraph 28 indicates the distal portion 12a is mounted within bowel 20 and 20a), the inner surface of the tubular member defining a through bore dimensioned to allow passage of body fluids (Paragraphs 14 and 31 indicates how waste passes through the tubular member).
Arkinstall does not explicitly teach a structural member configured to extend around the proximal portion of the outer surface of the wall of the tubular member, the structural member being configured to engage the external skin of the patient to prevent the proximal portion of the tubular member from passing into a body cavity of the patient, wherein the structural member includes a first end and a second end, the second end spaced apart from the first end.
In the same field of endeavor, Cox teaches a connection transfer device configured to be received in a body lumen (Figs. 2 and 3; Abstract) which includes a structural member configured to extend around the proximal portion of the outer surface of the wall of the tubular member, the structural member being configured to engage the external skin of the patient to prevent the proximal portion of the tubular member from passing into a body cavity of the patient (Figs. 4 - 6; element 16, 28, and 30; Col. 5, lines 4 -18; each half structure 28 and 30 each comprise a structural member individually), wherein the structural member includes a first end and a second end, the second end spaced from the first end (the two partial structures 28 and 30 each comprise first and second ends spaced apart from one another; see annotated Figs. 4 and 5 above).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Arkinstall to comprise the locking clips of Cox (e.g. by modifying the collar 38 of Arkinstall in the manner taught by Cox). Doing so would thus comprise at least one structural member having a first end and second end spaced from one another as claimed and would be advantageous in adjustably and reversibly securing the tubular member of Arkinstall to the body of a patient (Col. 5, lines 4 - 11 and 19 - 25).

	Regarding claim 11, the combination of Arkinstall and Cox substantially discloses the invention as claimed. Arkinstall further teaches having a threaded cap, wherein the proximal and distal portions of the tubular member defining proximal and distal open ends, the proximal portion including a threaded surface extending along the outer surface of the wall, the threaded surface configured to engage the threaded cap to secure the threaded cap on the tubular member to close the proximal open end of the tubular member (Fig. 4, elements 36, 38, and 44; Paragraphs 30 - 31). 


Claims 3, 4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Arkinstall and Cox, as applied to claim 2, and further in view of von Dyck et al. (US 2002/0077611 A1), hereinafter von Dyck.

Regarding claim 3, Arkinstall substantially discloses the invention as claimed. Arkinstall does not explicitly teach the tubular member including a serrated surface having elevated ridges that project from at least a portion of the outer surface, the elevated ridges being configured to engage the at least one expandable member to retain the proximal portion of the tubular member within the internal body organ.
In the same field of endeavor, von Dyck teaches an ostomy connection device (Figs. 1 and 13; Abstract) comprising a tubular member including a serrated surface having elevated ridges that project from at least a portion of the outer surface (elements 216), the elevated ridges being configured to engage the inner wall of the internal body organ to retain the proximal portion of the tubular body member within the internal body organ (Paragraphs 84 and 88), as well as use with a distally disposed balloon portion (Paragraph 69). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tubular member of Arkinstall to include the serrated projections of von Dyck. Doing so would be advantageous in providing a comfortable and bioresponsive means to secure the device to the intestine (Paragraph 88 of von Dyck, Paragraph 90 also teaches it being advantageous to use multiple bolsters to ensure a secure fit, said serrations of von Dyck serving as additional bolsters to the single balloon bolster of Arkinstall).
Arkinstall, Cox, and von Dyck do not explicitly teach the elevated ridges being configured to engage the at least one expandable member. However, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function, because apparatus claims cover what a device is, not what a device does (Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)).  Thus, if a prior art structure is capable of performing the intended use as recited the claim, then it meets the claim. In the instant case, Arkinstall, Cox, and von Dyck teach the same expandable member and elevated ridges in the same location as claimed (e.g. both being on the outer surface of the device). As such, the elevated ridges as incorporated from von Dyck would be configured to engage the expandable member as claimed.

Regarding claim 4, the combination of Arkinstall, Cox, and von Dyck substantially discloses the invention as claimed. Arkinstall further teaches having an inflation channel including an inflation port and an outlet, inflation channel extending peripherally from the outer surface of the tubular member and continuing distally along the wall of the tubular member to interface with the at least one expendable member, wherein the at least one expendable member includes an inflatable member (Fig. 4, elements 28, 28a, and 30; Paragraph 29).

Regarding claim 6, the combination of Arkinstall, Cox, and von Dyck substantially discloses the invention as claimed. Von Dyck further teaches the elevated ridges being disposed along the entirety of tubular member (Fig. 13 shows bolsters 216 along the entire length of the tubular member 114). As such, it would have been obvious to a person of ordinary skill in the art before the effective filling date that the expandable member of Arkinstall would be disposed around (e.g. adjacent to) the bolsters of von Dyck by virtue of all the structures being on the same tubular member, and said bolsters would continue to seal the interior side of the internal body organ as in their original purpose (Paragraph 88 of von Dyck).


Claims 12 - 14 are rejected under 35 U.S.C. 103 as being unpatentable over Arkinstall and Cox, as applied to claim 11, and further in view of von Dyck.

Regarding claim 12, Arkinstall substantially discloses the invention as claimed. Arkinstall does not explicitly teach the tubular member including a serrated surface having elevated ridges that project from at least a portion of the outer surface, the elevated ridges being configured to engage the at least one expandable member to retain the proximal portion of the tubal member within the internal body organ.
In the same field of endeavor, von Dyck teaches an ostomy connection device (Figs. 1 and 13; Abstract) comprising a tubular member including a serrated surface having elevated ridges that project from at least a portion of the outer surface (elements 216), the elevated ridges being configured to engage the inner wall of the internal body organ to retain the proximal portion of the tubular body member within the internal body organ (Paragraphs 84 and 88), as well as use with a distally disposed balloon portion (Paragraph 69). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tubular member of Arkinstall to include the serrated projections of von Dyck. Doing so would be advantageous in providing a comfortable and bioresponsive means to secure the device to the intestine (Paragraph 88 of von Dyck, Paragraph 90 also teaches it being advantageous to use multiple bolsters to ensure a secure fit, said serrations of von Dyck serving as additional bolsters to the single balloon bolster of Arkinstall).
Arkinstall, Cox, and von Dyck do not explicitly teach the elevated ridges being configured to engage the at least one expandable member. However, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function, because apparatus claims cover what a device is, not what a device does (Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)).  Thus, if a prior art structure is capable of performing the intended use as recited the claim, then it meets the claim. In the instant case, Arkinstall, Cox, and von Dyck teach the same expandable member and elevated ridges in the same location as claimed (e.g. both being on the outer surface of the device). As such, the elevated ridges as incorporated from von Dyck would be configured to engage the expandable member as claimed.

Regarding claim 13, the combination of Arkinstall, Cox, and von Dyck substantially discloses the invention as claimed. Arkinstall further teaches having an inflation channel including an inflation port and an outlet, inflation channel extending peripherally from the outer surface of the tubular member and continuing distally along the wall of the tubular member to interface with the at least one expendable member, wherein the at least one expendable member includes an inflatable member (Fig. 4, elements 28, 28a, and 30; Paragraph 29).

Regarding claim 14, the combination of Arkinstall, Cox and von Dyck substantially discloses the invention as claimed. Von Dyck further teaches the elevated ridges being disposed along the entirety of tubular member (Fig. 13 shows bolsters 216 along the entire length of the tubular member 114). As such, it would have been obvious to a person of ordinary skill in the art before the effective filling date that the expandable member of Arkinstall would be disposed around (e.g. adjacent to) the bolsters of von Dyck by virtue of all the structures being on the same tubular member, and said bolsters would continue to seal the interior side of the internal body organ as in their original purpose (Paragraph 88 of von Dyck).

Response to Arguments
Applicant's arguments filed 5/23/2022 have been fully considered but they are not persuasive.
Applicant argues Cox teaches the locking clip forming a full ring, and does not operate as a “partial ring”.
While Examiner understands Applicant’s intentions in that the locking mechanism of Cox requires two pieces, it is noted that the features upon which applicant relies (e.g. the partial ring structure having free first and second ends while in use, or being a single structure as shown in Fig. 1) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The rejection of claim 1 has been clarified to specify that each portion of the locking clip of Cox are individually partial rings, which further have first and second ends spaced apart from one another. Both partial ring structures are configured to engage the external skin of the patient and prevent the proximal portion of the tubal member from passing into a body cavity as claimed. Even though the partial ring structures of Cox may require use with one another, the claim language is open ended and does not preclude such an arrangement.

Applicant’s arguments regarding dependent claims 2-4 and 6, as well as new claims 10-14 are similarly moot as claim 1 remains rejected as set forth above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sabeti (US 2013/0030397 A1) discloses an ostomy connection device (Figs. 1 and 12; Abstract) having a tubular member including a serrated surface having elevated ridges that project from at least a portion of the outer surface (elements 21 and 27).
Arkinstall (US 5,287,852 A1) discloses a tubular conduit for body lumens having an inflatable member and ring securing member (Fig. 1).
Saudagar (US 4,555,242 A) discloses a tubular member for receiving body waste having an inflatable member and a series of serrated ridges (Fig. 1).
Hanuka et al. (US 2012/0136324 A1) discloses a tubular ostomy connection device having an inflatable member having ribs beneath the balloon (Paragraph 167).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALESSANDRO R DEL PRIORE whose telephone number is (571)272-9902. The examiner can normally be reached Monday - Friday, 8:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALESSANDRO R DEL PRIORE/Examiner, Art Unit 3781                                                                                                                                                                                                        
/PHILIP R WIEST/Primary Examiner, Art Unit 3781